Opinion issued July 23, 2010 
 









In The
Court of Appeals
For The
First District of Texas



NO. 01-10-00594-CV



IN RE KMT BUILDING COMPANY AND DOUGLAS JOSLYN,
INDIVIDUALLY, Relators



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION  (1)


By petition for writ of mandamus, relators, KMT Building Company and
Douglas Joslyn, individually, challenge the trial court's July 14, 2010 order granting
motions to strike an expert witness of KMT and four of KMT's trial witnesses.   
We deny the petition for writ of mandamus. All outstanding motions are
denied as moot.
Per Curiam 

Panel consists of Justices Jennings, Keyes, and Massengale.  

1. 	The underlying case is Rimkus Consulting Group, Inc. v. KMT Building Co., No.
2008-75672 in the 157th Judicial District Court of Harris County, Texas, the Hon.
Randy Wilson, presiding.